RAWLS, Acting Chief Judge
(concurring in part and dissenting in part).
I agree with that portion of the majority opinion holding that the notice of appeal was not timely filed. However, in view of the glaring constitutional infirmity here present, I would forthwith upon dismissing this appeal, docket same together with all pleadings as a petition for writ of habeas corpus pursuant to the dictates of Hollingshead v. Wainwright, 194 So.2d 577 (Fla.1967), and grant this indigent petitioner a full appellate review of his conviction.